Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-2 Filed: 10/10/19 Page: 1 of 3 PAGEID #: 457



                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF omo


  OIDOANS AGAINST                                              Case No. 2:19-CV-4466
  CORPORATE BAILOUTS, LLC, et al,
                                                               Judge Sargus
            Plaintiffs,

  v.

  FRANK LAROSE, et al,

            Defendants.




                                                                                                   •
                                 DECLARATION OF DEVYN TITUS



       Pursuant to 28 U.S.C. § 1746, I, DEVYN TITUS, hereby declare as follows:

       1.     I am over 18 years of age and have personal knowledge of the facts stated herein.

       2.     Currently, I am involved in the effort in Ohio to circulate petitions in order to sub]ect ·

portions of H.B. 6 to referendum.

       3.     Prior to engaging in any such efforts, I completed an Ohio Secretary of State Form 15.

       4.     On the Form 15, I disclosed not only my name but my cell phone number.

       5.     On October 9, 2019, I received a phone call on my cell phone from the phone number

 indicated as (252) 404-2197 and the caller identifed himself as Marcus with Ohioans for Energy

 Security. I recorded the ensuing phone conversation between myself and Marcus, a true and

accurate digital copy of which is provided herewith as an Exhibit.

       6.     During the phone conversation between myself and Marcus, Marcus volunteered that he

 had obtained my contact information from the Form 15 on file with the Secretary of State's office.
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-2 Filed: 10/10/19 Page: 2 of 3 PAGEID #: 458



I declare under penalty of perjury that the foregoing is true and correct.

                                        9.



        .'




                                                 -2-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-2 Filed: 10/10/19 Page: 3 of 3 PAGEID #: 459



                                            EXHIBIT

        An electronic version of the recording identified in paragraph 5 will be manually filed
with the Office of the Clerk of Court.




                                                -3-
